
	

114 HR 3169 IH: Smithsonian Modernization Act of 2015
U.S. House of Representatives
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3169
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2015
			Ms. Norton introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To revise the composition of the Board of Regents of the Smithsonian Institution so that all
			 members are individuals appointed by the President from a list of nominees
			 submitted by the leadership of the Congress, and for other purposes.
	
	
 1.Short TitleThis Act may be cited as the Smithsonian Modernization Act of 2015. 2.Appointment of Members of Smithsonian Board of Regents (a)Number of Members; Appointment of All Members From List of Nominees (1)In generalSection 5580(a) of the Revised Statutes of the United States (20 U.S.C. 42(a)) is amended by striking to be composed of and all that follows and inserting the following: to be composed of 21 members appointed by the President from among the list of nominees submitted under subsection (b), of whom 2 shall be residents of the District of Columbia..
 (2)List of NomineesSection 5580 of the Revised Statutes of the United States (20 U.S.C. 42(a)) is amended— (A)by redesignating subsection (b) as subsection (c); and
 (B)by inserting after subsection (a) the following new subsection:  (b)The Speaker of the House of Representatives and the Majority Leader of the Senate shall each submit to the President a list of 12 nominees for appointment as members of the Board of Regents..
 (3)Revision of quorumSection 5582 of the Revised Statutes of the United States (20 U.S.C. 44) is amended by striking eight shall constitute a quorum and inserting 17 shall constitute a quorum. (4)No effect on current citizen RegentsNothing in the amendments made by this subsection may be construed to affect the authority of any individual who serves as a Regent of the Smithsonian Institution as of the date of the enactment of this Act pursuant to a joint resolution of the Congress to continue to serve as a Regent after that date.
 (b)Uniform Term of ServiceSection 5581 of the Revised Statutes of the United States (20 U.S.C. 43) is amended to read as follows:
				
					5581.
 (a)Except as provided in subsections (b) and (c), each Regent of the Smithsonian Institution shall be appointed for a term of 6 years, and may be reappointed for additional terms.
 (b)Of the Regents who are appointed after the date of the enactment of the Smithsonian Modernization Act of 2015 who were not serving as Regents prior to that date—
 (1)4 shall be appointed for a term of 2 years (as designated in the joint resolution under which they are appointed) and may be reappointed for additional terms of 6 years; and
 (2)4 shall be appointed for a term of 4 years (as designated in the joint resolution under which they are appointed) and may be reappointed for additional terms of 6 years.
 (c)Any Regent appointed to fill a vacancy occurring before the expiration of the term for which the Regent’s predecessor was appointed shall be appointed only for the remainder of that term. A Regent may serve after the expiration of that Regent’s term until a successor has taken office..
			
